Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The prosecution of the instant application is transferred from examiner Meiping Chui to examiner Hong Yu.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 12/20/2021, 01/28/2022, 02/17/2022, and 04/17/2022 were filed after the mailing date of the non-final rejection on 08/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 11/23/2021 is acknowledged. Claims 13-18 have been withdrawn. Claims 1-12, 19, and 20 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/23/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objections of claims 7, 12, 19, and 20 and 35 U.S.C. 112(b) rejections of claims 2-4, 9, 10, 19, and 20 rejections from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreher et al. (US 2016/025.0109 A1) in view of Khan (US 2008/0019935 A1).
For claims 1, 3, 4, and 6-10, Dreher et al. throughout teach an unitary fibrous structure comprising (a) a plurality of fibrous elements, and (b) one or more water-soluble, active agent- containing particles, present in the unitary fibrous structure (see: [0007]; & p.34, reference claim 1) and the fibrous element being a filament and filament comprising actives containign particles (paragraph 3, 40, and 286-288) and the diameter of the filament being <10 μm (paragraph 122). The particles comprised within the filament would have a width less than the diameter of the filament, i.e., <10 μm.
Dreher et al. teach that the fibrous element comprises one or more filament- forming materials, wherein the one or more filament-forming materials comprise a polymer, which can be a water-soluble material, e.g. polyvinyl alcohol polymer, in an amount of about 15% to less than 80% by weight on a dry fibrous element basis (see: [0126-0127]; [0136]; [0146], line 1-4; [0116]; [0074)]). As such, the “filament-forming materials comprise a polymer, which can be a water-soluble polymeric material’, as taught by Dreher et al., reads on the “component (a) is a water-soluble polymeric structurant” as claim 1, and the example “polyvinyl alcohol polymer” reads on the “water-soluble polymeric structurant is polyvinyl alcohol’ of claims 3-4.
Dreher et al. also teach that the additives (active agents) can comprise one or more release agents and/or lubricants, e.g. fatty alcohols, to avoid layers of fibrous elements and/or plies of fibrous structures sticking to one another (see: [0064], line 1-4 & the last 4 lines). This reads on the “component (b) is a fatty alcohol’ as claim 1.
Dreher et al. teach that the active agents are additives that are designed to provide a benefit to an environment external to the fibrous elements and/or particle and/or fibrous structure, wherein the suitable active agents can be hair care agents, i.e. hair conditioning agents which typically comprises one or more surfactants to provide the desired benefit to a consumer (see: [0152-0153 & 0155]), wherein the suitable surfactants can be cationic surfactants, i.e. behenyltrimethyl ammonium chloride (see: [0155]; [0165-0166]; [0167], line 3). As such, the “cationic surfactant’, as taught by Dreher et al., reads on the “component (c) is a cationic surfactant’ as claim 1, and the example “behenyltrimethyl ammonium chloride” reads on the “cationic surfactant is a mono-long alkyl quaternized ammonium salt, which comprises behenyl trimethyl ammonium salt” of claims 6-8.

For claim 2, Dreher et al. teach that the fibrous element and/or particle and/or fibrous structure comprises less than 3% and to 0% based on the dry weight of the fibrous element and/or particle and/or fibrous structure of moisture, i.e. water (see: [0081]). This reads on the “solid structure comprises less than 7% by weight of water based on a dry filament’ as claimed.

For claim 20, Dreher et al. throughout teaches an unitary fibrous structure comprising:
a plurality of fibrous elements, and (b) one or more water-soluble, active agent- containing particles, present in the unitary fibrous structure (see: [0007]; & p.34, reference claim 1).
(a) Dreher et al. teach that the fibrous element comprises one or more filament- forming materials, wherein the one or more filament-forming materials comprise a polymer, which can be a water-soluble material, e.g. polyvinyl alcohol polymer, in an amount of about 15% to less than 80% by weight on a dry fibrous element basis (see: [0126-0127]; [0136]; [0146], line 1-4; [0116]; [0074)). As such, the “filament-forming materials comprise a polymer, which can be a water-soluble polymeric material’, as taught by Dreher et al., reads on the “component (a) is a water-soluble polymeric structurant” and the example “polyvinyl alcohol polymer” reads on the “water-soluble polymeric structurant is polyvinyl alcohol’ of claim 20.
 (b) Dreher et al. also teach that the additives (active agents) can comprise one or more release agents and/or lubricants, e.g. fatty alcohols, to avoid layers of fibrous elements and/or plies of fibrous structures sticking to one another (see: [0064], line 1-4 & the last 4 lines). This reads on the “component (b) is a fatty alcohol’ as claim 20.
(c) Dreher et al. teach that the active agents are additives that are designed to provide a benefit to an environment external to the fibrous elements and/or particle and/or fibrous structure, wherein the suitable active agents can be hair care agents, i.e. hair conditioning agents which typically comprises one or more surfactants to provide the desired benefit to a consumer (see: [0152-0153 & 0155]), wherein the suitable surfactants can be cationic surfactants, i.e. behenyltrimethyl ammonium chloride (see: [0155]; [0165-0166]; [0167], line 3). As such, the “behenyltrimethyl ammonium chloride’, as taught by Dreher et al., reads on the “component (c) is a mono-long alkyl quaternized ammonium salt, which is behenyl trimethyl ammonium salt” as claim 20.

Dreher et al. teach all components (a), (b) and (c) recited in claims 1 and 20, as set forth above, and Dreher et al. also suggests that the fibrous structure made therefrom can be used for hair care and/or conditioning (see: [0155]). However, Dreher et al. do not expressly state the amount of the cationic surfactant and the fatty alcohol, as recited in claims 1 and 20. The deficiency is taught by the other reference Khan.
Khan teaches a conditioning composition which can provide improved ease-to- rinse feel and/or clean feel, while maintaining conditioning benefits, i.e. slippery feel during the application to wet hair and moisturized feel on dry hair (see: [0010)).
Khan teaches that the conditioning composition (see: [0009]), which can comprise: (a) from about 0.1% to about 10% of a cationic surfactant to provide desired
gel matrix and wet conditioning benefits (see: [0009 & 0020]), wherein the preferred cationic surfactant is mono-alkyl cationic surfactants having one long-alkyl chain, which preferably has from 16 to 22 carbon atoms (see: [0020], line 1-10), e.g. behenyl trimethyl ammonium salt (see: [0022], line 5-6). This reads on the amount of the cationic surfactant of claims 1 and 20.
Khan teaches that the conditioning composition (see: [(0009]) also comprises: (b) from, i.e. about 15% of a high melting point fatty compound to provide improved conditioning benefits such as slippery feel during the application to wet hair and moisturized feel on dry hair (see: [0015 & [0025]), wherein the useful high melting point fatty compounds are those having a melting point of 25° C or higher, and can be fatty alcohols (see: [0025-0026]), e.g. cetyl alcohol, Stearyl alcohol, behenyl alcohol, and mixtures thereof (see: [0027]). This reads on the “fatty alcohol’ and its amount, as well as its species, as recited in claims 1, 5 and 20.
Khan teaches that the conditioning composition is especially suitable to be formulated into product forms, i.e. as hair conditioner (see: [0073], line 1-2). This reads on the “hair conditioner’ as recited in claims 11 and 20.	
Khan also teaches that the cationic surfactants, together with high melting point fatty compounds, form a gel matrix in the composition (see: [0032]), which reads on the “gel network comprises the fatty alcohol and the cationic surfactant” as recited in claims 1 and 20.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to include suitable additives (as active agents), i.e. the high melting fatty alcohols and the cationic surfactants, into the Dreher et al.’s fibrous structure to arrive at the present solid structure because Dreher et al. teaches that the above additives can provide desirable benefits we used with the fibrous elements and/or fibrous structures, e.g. the fatty alcohols can be added as lubricants to avoid layers of fibrous elements and/or plies of fibrous structures sticking to one another, and the cationic surfactants (e.g. behenyltrimethyl ammonium chloride) can be added as hair conditioning agents to provide desired benefit to a consumer. In addition, the reference Khan also provides additional benefits for the inclusion of said cationic surfactant and fatty alcohols, i.e. those having high melting temperature, for hair conditioning use is that they can provide improved ease-to-rinse feel and/or clean feel, while maintaining conditioning benefits, i.e. slippery feel during the application to wet hair and moisturized feel on dry hair.
Therefore, the combined teaching of Dreher et al. and Khan would have motivated one ordinary skill in the art to include the cationic surfactant and the high melting fatty alcohols into the fibrous structure and produce a product that is desired, i.e. for hair conditioning purposes.
With respect to the amounts of water-soluble polymer structurant, fatty alcohol and cationic surfactant as claimed, it is merely a routine experimentation and optimization from the combined teaching of Dreher et al. and Khan because their combination teaches how much each of the claimed components, water-soluble polymer structurant, fatty alcohol and cationic surfactant, can be used in order to provide the desired hair conditioning benefits as discussed above. For example, Dreher et al. suggests the water-soluble filament-forming polymer, i.e. polyvinyl alcohol polymer, may be used in the range of about 15% to less than 80% by weight on a dry fibrous element basis, where Khan suggests the cationic surfactant may be used in an amount, e.g. about 10 % by weight, and the high melting fatty compound, i.e. fatty alcohol, may be used in an amount, e.g. about 15% by weight, and the suggestion provides the motivation for one ordinary skill in the art to start testing those amounts, then adjust and select the tested amount that would provide the best or desirable results.
With respect to the limitation of claim 12 “where the dissolvable solid structure comprises lamellar structure’, since Dreher et al. and Khan combined teaches all components of claim 1, including the water-soluble polymeric structurant in an amount of, e.g. about 45 % by weight, the fatty alcohol in an amount of, e.g. about 15 % by weight and the cationic surfactant in an amount of, e.g. about 10 % by weight, the fibrous structure taught from the cited prior art would intrinsically has the similar lamellar structure as the present lamellar structure because a chemical composition and its properties are inseparable. (see MPEP 2112.01: Part Il and also see /n re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Applicants’ arguments:
Applicants’ argument with regard to none of the prior art teaching filament comprising one or more globules is addressed in the modified rejection above (underlined).

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreher et al. (US 2016/0250109 A1) in view of Khan, G. F. (US 2008/0019935 A1) as applied to claims 1-12 and 20, and further in view of Mao et al. (US 2015/0315350 A1).
The teaching of Dreher et al. and Khan have been set forth above. In addition, Dreher et al. teaches the fibrous structure exhibits a dissolution time, i.e. less than 5 minutes, measured according to the Dissolution Test Method described therein (see: [0104-0105]).
Dreher et al. and Khan teaches all components (a), (b) and (c) and their amounts similarly as those recited in claims 1 and 2, and Dreher et al. also teaches how fast the fibrous structure is dissolved, i.e. in less than 5 minutes, but Dreher et al. does not state the dissolution rate/time in number of “strokes”, i.e. in less than about 30 strokes measured by Hand Dissolution Method, as recited in claim 19. The deficiency is provided by the other reference Mao et al.
Mao et al. teach a dissolvable solid structure comprising: (a) dissolvable fibers formed from polymer, e.g. a vinyl-acetate-vinyl alcohol copolymer; (b) a surfactant, i.e. a cationic surfactant; and (c) optional ingredients, i.e. conditioning agents include high melting fatty compounds (see: [0037]; [0045], line 1-4; [0068]; [0069], line 1-3; [0070)).
Mao et al. also teach that the dissolution value of the solid structure can be measured by Hand Dissolution Method using a hand dissolution value reported as the number of strokes it takes for complete dissolution or as 30 strokes as the maximum (see: [0159]). This reads on the instant claim 19.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to test the dissolution time of the resulted solid fibrous structure, obtained from the combined teaching of Dreher et al. and Khan, using a Hand Dissolution Method taught by Mao et al. by measuring its dissolution value in number of strokes it takes to complete dissolution (e.g. as 30 stokes as the maximum), rather than number of minutes, because Mao et al. teaches that said measurement method is useful and can provide a dissolution value of the resulted solid fibrous structure.
 
Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612